DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 17, 2020. Claims 1-3, 6-14, 16, and 21-25 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The rejection of claims 4-5, 15, and 18 are obviated by Applicant’s cancellation.
All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 24 recites the limitation “wherein D90 is 1 µm or more” in lines 1-2 of the claim. The specification does not contain support for all values above 1 µm for D90. Instead, the specification discloses that D90 may be 100 µm or less or 60 µm or less, and may be 1 µm or more or 2 µm or more (see para. [0012] of the instant US PGPub). Thus, the specification discloses an upper limit for D90, so the specification does not have support for all values above 1 µm. Applicant is required to cancel the new matter in reply to this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-14, 16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0242403 A1) and further in view of Kojima et al. (US 2003/0159928 A1) (provided in the Third-Party Submission of April 19, 2018) and further in view of Tan et al. (US 2007/0245803 A1).
Regarding claim 1, Suzuki teaches a sensor element (a sensor element 101, Fig. 1, para. [0023]) comprising:
an element main body including an oxygen ion-conductive solid electrolyte layer (the sensor element 101 is an elongated and long plate-like element including oxygen ion conductive solid electrolyte layers, Fig. 1, para. [0023]-[0024]).
Suzuki fails to teach a protective layer covering at least part of the element main body and including a porous inner protective layer and a porous outer protective layer disposed on an outer side of the inner protective layer. However, Kojima teaches a multilayered gas sensor element (abstract, para. [0073]) like that of Suzuki. Kojima teaches a porous protective layer 4 covering at least part of a sensor element 500 and consisting of an inner joining layer 41 and an outer surface layer 42 disposed on an outer sider of the inner joining layer 41 (Fig. 6, para. [0127]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor element of Suzuki to have a porous protective layer covering at least part of the sensor element and including an inner joining layer and an outer surface layer as taught by Kojima because the inner joining layer and the outer surface layer enhance exfoliation resistance and water-induced-shock resistance to prevent cracking of the sensor element (Kojima, abstract, para. [0020], [0077]).
Modified Suzuki teaches the outer protective layer having a smaller average pore diameter than the inner protective layer (an average pore diameter of the inner joining layer 41 is greater than, preferably at least two times, that of the outer surface layer 42, Kojima, Fig. 6, para. [0021]); and

the gas-to-be-measured flow portion extends in a longitudinal direction of the element main body and does not have a flow path perpendicular to the longitudinal direction of the element main body, the longitudinal direction extending along a greatest length of the element main body (the gas distribution part extends in a longitudinal direction of the sensor element 101 from the gas inlet 10 to the second internal space 40 and does not have a flow path perpendicular to the longitudinal direction of the sensor element 101, the longitudinal direction extending along a greatest length of the sensor element 101, Fig. 1, para. [0025]).
Modified Suzuki teaches that a particle size of 5 µm of a porosity-enhancing agent is used to form the surface layer 42 and a particle size of 20 µm of a porosity-enhancing agent is used to form the joining layer 41 (Kojima, Fig. 6, para. [0154]). Modified Suzuki fails to teach wherein a value of a ratio D90/D10 of a 90% pore diameter (D90) [µm] of the outer protective layer to a 10% pore diameter (D10) [µm] of the inner protective layer is 1.5 or less. Examiner interprets the expression “ratio D90/D10” to mean that “the ratio D90/D10 in the porous protective layer 90a is derived on the basis of the D90 of the outer protective layer 91a and the D10 of the inner protective layer 92a, wherein the 90% pore diameter (D90) is a pore diameter at which 90% of the pores are smaller in terms of a volume-based cumulative fraction in pore 
Regarding claim 2, Modified Suzuki teaches wherein a value of a ratio R1/R2 of an average pore diameter R1 [µm] of the outer protective layer to an average pore diameter R2 [µm] of the inner protective layer is 0.8 or less (an average pore diameter of the inner joining layer 41 is greater than, preferably at least two times, that of the outer surface layer 42, R1/R2 = ½ = 0.5, Kojima, para. [0021]; a particle size of 5 µm of a porosity-enhancing agent is used to form the surface layer 42, a particle size of 20 µm of a porosity-enhancing agent is used to form the joining layer 41, R1/R2 = 5 µm / 20 µm = 0.25, Kojima, Fig. 6, para. [0154]).
Regarding claim 3, Modified Suzuki teaches wherein the value of the average pore diameter ratio R1/R2 is 0.4 or less (a particle size of 5 µm of a porosity-enhancing agent is used to form the surface layer 42, a particle size of 20 µm of a porosity-enhancing agent is used to form the joining layer 41, R1/R2 = 5 µm / 20 µm = 0.25, Kojima, Fig. 6, para. [0154]).
Regarding claims 6, 13-14, and 16, Modified Suzuki teaches that a thickness of the surface layer 42 is 15-495 µm and a thickness of the joining layer 41 is 5-100 µm (Kojima, Fig. 6, para. [0098]- [0099]). Modified Suzuki fails to teach wherein a value of a ratio T1/T2 of a thickness T1 [µm] of the outer protective layer to a thickness T2 [µm] of the inner protective layer is 30.0 or less. However, Kojima teaches wherein the thicknesses of the joining layer 41 and the surface layer 42 are result-effective variables. Specifically, Kojima teaches that the thickness of the joining layer controls the joining force in terms of fixation to the edge portion (para. [0098]) and the thickness of the surface layer controls the water-induced-shock resistance 
Regarding claim 7, Modified Suzuki teaches that a thickness of the surface layer 42 is 15-495 µm and a thickness of the joining layer 41 is 5-100 µm (Kojima, Fig. 6, para. [0098]-[0099]), and that the value of the ratio T1/T2 is 30.0 or less (see modification supra). Modified Suzuki fails to teach wherein the value of the ratio T1/T2 is 1.0 or less. However, Kojima teaches wherein the thicknesses of the joining layer 41 and the surface layer 42 are result-effective variables. Specifically, Kojima teaches that the thickness of the joining layer controls the joining force in terms of fixation to the edge portion (para. [0098]) and the thickness of the surface layer controls the water-induced-shock resistance (para. [0099]). Since these parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the value of the ratio T1/T2 of a thickness T1 [µm] of the outer surface layer 42 to a thickness T2 [µm] of the inner joining layer 41 of Modified Suzuki to be 1.0 or less through routine 
Regarding claim 8, Modified Suzuki teaches that a thickness of the surface layer 42 is 15-495 µm and a thickness of the joining layer 41 is 5-100 µm (Kojima, Fig. 6, para. [0098]-[0099]), and that the value of the ratio T1/T2 is 1.0 or less (see modification supra). Modified Suzuki fails to teach wherein the value of the ratio T1/T2 is 0.6 or less. However, Kojima teaches wherein the thicknesses of the joining layer 41 and the surface layer 42 are result-effective variables. Specifically, Kojima teaches that the thickness of the joining layer controls the joining force in terms of fixation to the edge portion (para. [0098]) and the thickness of the surface layer controls the water-induced-shock resistance (para. [0099]). Since these parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the value of the ratio T1/T2 of a thickness T1 [µm] of the outer surface layer 42 to a thickness T2 [µm] of the inner joining layer 41 of Modified Suzuki to be 0.6 or less through routine experimentation because doing so would maximize the joining force and the water-induced-shock resistance.
Regarding claim 9, Modified Suzuki teaches wherein the outer protective layer has a porosity P1 of 10% or more and 60% or less (the range of adjustment for porosity of the surface layer 42 is preferably 30%-60%, Kojima, Fig. 6, para. [0099]), and

Regarding claim 10, Modified Suzuki teaches wherein the outer protective layer and the inner protective layer are ceramics (a paste including an alumina powder is used to form both the joining layer 41 and the surface layer 42, Kojima, Fig. 6, para. [0154]).
Regarding claim 11, Modified Suzuki teaches wherein the protective layer includes the outer protective layer and the inner protective layer and is arranged to exhibit a tendency in which the average pore diameter increases from the outer protective layer toward the inner protective layer (the porous protective layer 4 consists of the joining layer 41 and the surface layer 42, Kojima, Fig. 6, para. [0127]; an average pore diameter of the joining layer 41 is greater than, preferably at least two times, that of the surface layer 42, Kojima, Fig. 6, para. [0021]). Modified Suzuki fails to teach wherein the protective layer includes three or more layers. Generally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous protective layer 4 of Modified Suzuki to include three or more layers because the porous protective layer 4 preferably comprises two or more layers (Kojima, para. [0096]).
Regarding claim 12, Modified Suzuki teaches a gas sensor comprising the sensor element according to Claim 1 (a gas sensor 100 including the sensor element 101, Fig. 1, para. [0023]).
Regarding claim 21, Modified Suzuki teaches an electrode provided on an outer surface of the element main body such that the electrode is exposed to an exterior of the element main 
Modified Suzuki teach that the porous protective layer covers at least part of the sensor element (Suzuki, Fig. 1, para. [0024], Kojima, Fig. 6, para. [0127], see modification supra), but fails to teach wherein the protective layer covers the electrode. However, Kojima also teaches that the porous protective layer may cover the entire outer surface of the gas sensor element (para. [0015], [0028], [0077]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous protective layer of Modified Suzuki to cover the entire outer surface of the sensor element as taught by another known embodiment of Kojima because it can protect the entire sensor element from contact with water and prevent breakage of the entire sensor element (Kojima, para. [0077]). Therefore, since Modified Suzuki teaches that the porous protective layer covers the entire outer surface of the sensor element, then the porous protective layer covers the outside pump electrode.
Regarding claim 22, Modified Suzuki teaches that the porous protective layer covers at least part of the sensor element (Suzuki, Fig. 1, para. [0024], Kojima, Fig. 6, para. [0127], see modification supra), but fails to teach wherein the protective layer includes a first portion provided on a first surface of the element main body that extends in the longitudinal direction. However, Kojima also teaches that the porous protective layer may cover the entire outer surface of the gas sensor element (para. [0015], [0028], [0077]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous protective layer of Modified Suzuki to cover the entire outer surface of the sensor element as taught by another known embodiment of Kojima because it can protect the entire sensor element from contact with water and prevent breakage of the entire sensor element (Kojima, para. [0077]). Therefore, 
Modified Suzuki teaches wherein a length of the first portion of the protective layer in the longitudinal direction of the element main body is greater than or equal to a length of the gas-to-be-measured flow portion that includes the gas inlet and at least a part of the at least one hollow space (since the porous protective layer covers the entire outer surface of the sensor element including the first surface of the sensor element extending in the longitudinal direction, Examiner interprets a length of the first portion of the porous protective layer covering the first surface of the sensor element extending in the longitudinal direction to be greater than a length of the gas distribution part that includes the gas inlet 10 and the hollowed out portion of the spacer layer 5, Suzuki, Fig. 1, para. [0025], Kojima, para. [0077], see modification supra).
Regarding claim 23, Modified Suzuki teaches wherein the protective layer covers a portion of the element main body (the porous protective layer covers the entire outer surface of the sensor element, Suzuki, Fig. 1, para. [0024], Kojima, para. [0077], see modification supra), the portion of the element main body including a front end surface of the element main body and extending a predetermined distance from the front end surface of the element main body (since the porous protective layer covers the entire outer surface of the sensor element, Examiner interprets the porous protective layer to cover a front end surface of the sensor element and extend a predetermined distance from the front end surface of the sensor element, Suzuki, Fig. 1, para. [0024], Kojima, para. [0077], see modification supra).
Regarding claim 24, Modified Suzuki teaches that the value of the ratio D90/D10 is 1.5 or less (Kojima, Fig. 6, para. [0154], Tan, Fig. 2, para. [0022], see modification supra). Modified Suzuki fails to teach wherein D90 is 1 µm or more. However, Tan teaches wherein the pore size distribution of the porous protective layer is a result-effective variable. Specifically, Tan teaches that the pore size distribution of the porous protective layer 114 controls the protection of the outer electrode 104 from harsh gases and controls the likelihood of harmful gases contaminating the outer electrode 104 (Fig. 2, para. [0022]). Since this parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, the optimum or workable ranges of the pore size distribution of the outer surface layer 42 of the porous protective layer 4 of Modified Suzuki can be determined through routine experimentation since Tan teaches that pore size distribution of the porous protective layer is a result-effective variable. The pore size distribution of the outer surface layer 42 directly influences the value of D90. Optimization of the value of D90 would naturally flow from optimization of the pore size distribution of the outer surface layer 42. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify D90 of the outer surface layer 42 of Modified Suzuki to be 1 µm or more through routine experimentation because doing so would protect the outer electrode from harsh gases and would greatly reduce or eliminate the likelihood of harmful gases contaminating the outer electrode.
Regarding claim 25, Modified Suzuki teaches that the value of the ratio D90/D10 is 1.5 or less (Kojima, Fig. 6, para. [0154], Tan, Fig. 2, para. [0022], see modification supra). Modified Suzuki fails to teach wherein D10 is 1 µm or more and 50 µm or less. However, Tan teaches .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Tan is now relied upon for the feature of wherein a value of a ratio D90/D10 of a 90% pore diameter (D90) [µm] of the outer protective layer to a 10% pore diameter (D10) [µm] of the inner protective layer is 1.5 or less as recited supra
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that the specification demonstrates unexpected results when the ratio D90/D10 is 1.5 or less. Applicant asserts that Table 1 shows that Experimental Examples 6, 9-10, and 12-13 exhibit high waterproofing amounts of 19-45 µL when the ratio D90/D10 ranges from 0.38 to 1.50, and in contrast, when the ratio D90/D10 is increased to values of 2.40 and 2.50, the waterproofing amount is reduced significantly to 14 µL and 12 µL, respectively. Applicant asserts that Table 1 shows that it is not merely the individual values of D90 and D10 but rather the ratio of D90/D10 that has the greatest influence on the waterproofing amount. Applicant asserts that Table 1 shows a clear decrease in waterproofing amount at values over 1.5 compared to values under 1.5.
Examiner respectfully disagrees. Applicant has not shown the criticality of the claimed range. There is no basis in the instant specification for what is considered to be a high waterproofing amount or a low waterproofing amount. In Experimental Example 14 when D90/D10 is 2.40, the waterproofing amount is 14 µL, and in Experimental Example 10 when D90/D10 is 1.50, the waterproofing amount is 19 µL. These two waterproofing amounts are close, and the instant specification does not disclose specific ranges for high vs. low waterproofing amounts, so it is unclear what is considered to be an unexpected result. Although Experimental Examples 9-14 show that the waterproofing amount tends to improve with a decrease in the ratio D90/D10, there is no unexpected result. These experimental examples merely show a general correlation between waterproofing amount and the ratio D90/D10, and do not show any unexpected results. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Even though Experimental Examples 9-14 include ratios less than and greater than 1.5, none of their results are unexpected or unobvious because they merely show a general relationship between a ratio D90/D10 and a waterproofing amount. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peters et al. (US 2016/0061767 A1): a sensor element 10 comprising a thermal shock protective layer 32 formed from a porous first layer 42 and a porous second layer 44 (Figs. 1-2, para. [0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/V.T./            Examiner, Art Unit 1794                   

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795